DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 11, 17 and 23 are currently amended. 
Claims 5-6, 12 and 18 are cancelled.  
Claims 1-4, 7-11, 13-17 and 19-24 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 12/21/2020 have been fully considered, and are persuasive in part. 

35 USC § 112 Rejections
	First, Applicant argues that “claim 23 has been amended as set forth above. Accordingly, Applicant requests the examiner to withdraw the 35 U.S.C. § 112 rejection of claim 23” [Arguments, pages 7-8].
In response, Applicant’s arguments are considered and are persuasive. Examiner observes amended claim 23 does not recite the previously observed issue of failing to particularly point out and distinctly claim the subject matter that Applicant regards as its invention.

35 USC § 101 Rejections
	First, Applicant states that “Applicant has amended the claims to include features that were discussed in the Examiner interview of November 24, 2020. Accordingly, Applicant submits that the claims are directed to statutory subject matter” [Arguments, page 8].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully observes that the mere addition of computing devices to the claims does not amount to a practical application. As stated in the previous office action with respect to the claimed processor, the computer implemented elements are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) like the following examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); 
With respect to the suggestions that were discussed in the interview of November 24, 2020,  Examiner observes that integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, as is the case for the present invention, which does not integrate the exception into a practical application or provide significantly more (see MPEP 2106.05(b)). As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
First, Regarding claims 1-4 and 8-10, Applicant argues that “according to Nelson, the electronic meeting application designates a new agenda item for a meeting to a participant and notifies the participant about the agenda item. However, Nelson does not disclose or suggest determining a time frame the individual needs to complete the task and creating a calendar event accordingly.
Bezemer also fails to disclose or suggest these features… according to Bezemer, the meeting schedule finds feasible time slots to schedule a meeting based on a knowledge base using a resource-utilization model and enables user to confirm the schedule. Bezemer does not disclose or suggest at least the above-recited features of claim 1” [Arguments, pages 8-10].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees an directs the Applicant to (Nelson, ¶ 137, electronic meeting rules 244 and agenda 246 may be generated with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. In the example depicted in FIG. 2F, electronic meeting rules 244 are defined by a particular meeting rules template, namely, the Engineering--Code Review meeting rules template depicted in FIG. 2B. This meeting rules template specifies a maximum number of 10 participants, that the meeting must include a designated decision maker, a maximum of 20 minutes may be spent on each topic, and no meeting minutes are required), wherein Nelson discloses time frame (e.g. 20 minutes) based on an artificial intelligence based determination of time to complete a task.
Further, Examiner maintains that Bezemer also discloses the above argued elements and directs the Applicant to (Bezemer, ¶ 120, The meeting scheduler intelligently handles this uncertainty by learning the patterns of meetings using machine learning algorithms. For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots. It will then prompt user A that the feasible time slots are found based on a 30-minute longer duration because the meeting he scheduled in the past often last 30 minutes longer than what he scheduled, and suggests he use the recommended meeting duration. Alternatively, the meeting scheduler may automatically book the meeting with the 30-minute longer duration without asking user A for confirmation) wherein the meeting scheduler of Bezemer discloses the determination of time frame for a task based on historical day and machine learning algorithms. As such, Examiner remains unpersuaded.

	Second, Applicant argues that the remainder of the claims are allowable based on the above arguments [Arguments, pages 10-11].
In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated in response to the arguments above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-17 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-4, 7-11, 13-17 and 19-24 are directed to statutory categories, namely a method (claims 1-4, 7-11, 13-17 and 19-24).

Step 2A, Prong 1: Claims 1, 11 and 17 in part, recite the following abstract idea: … a computer-implemented method of automatically generating a calendar event for a task [Claims 1, 11 and 17]. 
Dependent claims 2-4, 7-10, 13-16 and 19-24 recite limitations that further narrow the definitions and concepts of the same abstract ideas identified in the independent claims, and as such, claims 2-4, 7-10, 13-16 and 19-24 are directed to the same concepts identified as the abstract idea. Specifically, the claims, in part, recite:
receiving a selection of one of the one or more selectable time slots; and scheduling a calendar event for completing the task… [Claim 2], 
automatically scheduling a calendar event for completing the task during the selected time slot in a calendar of the at least one invitee [Claim 3], 
wherein the agenda is received as an input into an agenda field of the meeting invitation, attached to the meeting invitation as a document, or inserted as text into the body of the invitation request [Claim 4],
wherein the tag includes a prefix character followed by an identifier for the at least one of the one or more invitees [Claim 7],
wherein the agenda for the meeting comprises a deadline to complete the task [Claim 8],
wherein the task comprises a plurality of sub-blocks of time for performing the task, and wherein the one or more selectable time slots corresponds to one or more of the sub-blocks of time for performing the task [Claim 9],
wherein the task is assigned to a plurality of invitees, wherein the invitee is among the plurality of the invitees, and wherein the plurality of invitees each receive the first calendar event for completing the task [Claim 10],
wherein the prefix character is a symbol [Claim 21],
wherein the tag includes at least a portion of a name of the invitee [Claim 22].
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating calendar events for a task is considered to be steps for managing personal behavior as well as interactions between people. As such, claims 1, 11 and 17 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 17 only recite the following additional elements – receiving, from a first computing device, a first indication to create a meeting with one or more invitees; receiving, from the first computing device, an agenda for the meeting…; automatically generating a task invitation for the at least one invitee using a processor that scans a calendar application associated with the at least one invitee for determining an availability…; …and sending the meeting invitation and the task invitation to a second computing device… [Claim 1];
receiving, from a first computing device, a meeting invitation for a meeting…; receiving, from a second computing device associated with the invitee, a selection of a time slot; and based on receiving the selection of the time slot from the second computing device, automatically adding a calendar event [Claim 11];
receiving, from a first computing device, a meeting invitation for a meeting…; receiving, from a second computing device associated with the invitee, a selection of a time slot [Claim 17];
The processor, computing devices and calendar application are recited at a high-level of generality (see MPEP § 2106.05(a) that is insufficient to demonstrate the type of particularity required, like the following example:
iv. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) like the following examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application.
The remaining dependent claims 2-10, 12-16 and 18-20 do not recite any new additional elements, and thus cannot integrate the abstract idea into a practical application.

Step 2B: Claims 1, 11 and 17 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:  
In particular, claims 1, 11 and 17 only recite the following additional elements – 
receiving, from a first computing device, a first indication to create a meeting with one or more invitees; receiving, from the first computing device, an agenda for the meeting…; automatically generating a task invitation for the at least one invitee using a processor that scans a calendar application associated with the at least one invitee for determining an availability…; …and sending the meeting invitation and the task invitation to a second computing device… [Claim 1];
receiving, from a first computing device, a meeting invitation for a meeting…; receiving, from a second computing device associated with the invitee, a selection of a time slot; and based on receiving the selection of the time slot from the second computing device, automatically adding a calendar event [Claim 11];
receiving, from a first computing device, a meeting invitation for a meeting…; receiving, from a second computing device associated with the invitee, a selection of a time slot [Claim 17];
These limitations recite mere instructions to implement an abstract idea on a computer. An example of this is included in MPEP 2106.05(f)(2)(i) which includes, “A commonplace business method or mathematical algorithm being applied on a general purpose computer” as shown in Alice Corp., et al.
The additional elements in these claim does not amount to more than mere instructions to apply the exception using a generic computer component for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B.
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements. As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-11, 13-14, and 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., U.S. Publication No. 2019/0108493 [hereinafter Nelson] in view of Bezemer et al., U.S. Publication No. 2010/0153160 [hereinafter Bezemer].

Regarding claim 1, Nelson discloses a computer-implemented method of automatically generating a calendar event for a task, comprising: receiving, from a first computing device, a first indication to create a meeting with one or more invitees (Nelson, ¶ 146, According to one embodiment, meeting intelligence apparatus 102 detects, during an electronic meeting, one or more cues that indicate that a new meeting should be created (discloses receiving an indication to create a meeting) For example, meeting intelligence apparatus 102 may detect, in meeting content data, an explicit command, such as a natural language request, from a meeting participant to create a new meeting), (Id., ¶ 91, The Board of Directors meeting rules template specifies rules that must be satisfied before, during, and after Board of Directors meetings. These rules specify that a Board of Directors meeting may have a maximum number of 10 meeting participants, a minimum number of four board members are required (discloses at least one invitee), (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 114, meeting intelligence apparatus 102 is implemented by one or more computing devices configured with artificial intelligence. The one or more computing devices (discloses computing devices) may be special-purpose computing devices dedicated to providing artificial intelligence to electronic meetings, or generic computing devices executing one or more artificial intelligence services, such as artificial intelligence service 110 (FIG. 1A), which provide artificial intelligence to electronic meetings); 
receiving, from the first computing device, an agenda for the meeting, wherein the agenda includes a task assigned to at least one invitee of the one or more invitees, and wherein the task is associated with a deadline relative to a time of the meeting (Id., ¶ 109, Embodiments further include improvements to the presentation of content on interactive whiteboard appliances, providing meeting services for meeting attendees, agenda extraction (discloses receiving an agenda), and learning to aid in creating new electronic meetings), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person (discloses task assigned to an invitee). Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings), (Id., ¶ 223, Meeting content may be analyzed at any time relative to an electronic meeting (discloses relative to a time of a meeting), i.e., before, during or after an electronic meeting, as soon as at least some meeting content is available), (Id., ¶ 114, meeting intelligence apparatus 102 is implemented by one or more computing devices configured with artificial intelligence. The one or more computing devices (discloses computing devices) may be special-purpose computing devices dedicated to providing artificial intelligence to electronic meetings, or generic computing devices executing one or more artificial intelligence services, such as artificial intelligence service 110 (FIG. 1A), which provide artificial intelligence to electronic meetings), (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), 
    PNG
    media_image1.png
    414
    732
    media_image1.png
    Greyscale
 (Id., ¶ 125, another example is a time constraint (minimum or maximum) for discussion of a particular agenda item (discloses task associated with a deadline));
 electronically linking the task with the at least one invitee based, at least in part, on a tag associated with the agenda (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 110, Nodes 104A-N are associated with a plurality of electronic meeting participants 108A-N, also referred to herein as "participants."); see also Fig. 4A and ¶0186: “FIG. 4A is a block diagram that depicts an arrangement in which meeting intelligence apparatus 102 includes speech or text recognition logic 400 that processes first meeting content data 302 to determine one or more corresponding agenda topics. In the example depicted in FIG. 4A, first meeting content data 302 includes the speech or text statement “Gross sales are expected to be $10.8 million next quarter.” A participant associated with node 104A may have caused first meeting content data 302 to be generated by speaking, writing, typing, or displaying the statement. Speech or text recognition logic 400 may process first meeting content data 302 by parsing to detect keywords that are mapped to a meeting agenda” (discloses a task in terms of determining agenda topics; electronic linkage in terms of speech recognition logic and participant node association; agenda associated tag in terms of  parsing keywords mapped to a meeting agenda with respect to a participant node); automatically generating a meeting invitation, wherein the meeting invitation comprises the agenda (Id., ¶ 167, Saving selections of meeting participants via a "Save" control from controls 270 may invoke other functionality, for example, an electronic meeting application to generate and transmit meeting invitations to the meeting participants (discloses automatically generating a meeting invitation)), (Id., ¶ 375, For example, IWB appliance 1710 may provide a visual and/or audible notification that includes an invitation to schedule a new electronic meeting. This may include an identification of available meeting times, along with prompts for other information for the electronic meeting, such as a name, participants, agenda (discloses meeting invitation with agenda), content, etc., for the electronic meeting);
 in response to electronically linking the task with the at least one invitee, automatically generating a task invitation for the at least one invitee using a processor that scans… [Bezemer discloses …a calendar application] …associated with the at least one invitee for determining an availability of the at least one invitee for performing the task, wherein the task invitation… [Bezemer discloses …includes one or more selectable time slots…], and wherein a time frame of the one or more selectable time slots is based, at least in part, on a determined amount of time for completing the task
(Nelson, ¶ 195, the electronic meeting application may automatically designate the responsible person determined by meeting intelligence apparatus 102 for the new agenda item and notify the meeting participants via message window 224. An example message is "New agenda item X is missing a responsible person, Alice C. has been automatically designated" (discloses invitation to complete a task)), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 177, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260. For example, a visual indication may be provided on participant selection screen 260 to indicate that a particular participant is not available at the scheduled date and time for an electronic meeting (discloses scanning for availability of participants)), (Id., ¶ 7, According to an embodiment, an apparatus comprises one or more processors (discloses processor) and one or more memories storing instructions), (Id., ¶ 185, artificial intelligence is used to provide agenda management functionality during electronic meetings. Agenda management functionality may include a wide variety of functionality that may vary depending upon a particular implementation. Example functionality includes, without limitation, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items (discloses automatically generating task invitation), and agenda navigation), (Id., ¶ 192, Meeting intelligence apparatus 102 recognizes, using artificial intelligence such as artificial intelligence service 110, that some information for the new agenda item is missing, such as a responsible person. This may be determined, for example, based upon a set of requirements that specifies information required for agenda items... For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person (further discloses automatically generating task invitation). Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings), (Id., ¶ 137, electronic meeting rules 244 and agenda 246 may be generated with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. In the example depicted in FIG. 2F, electronic meeting rules 244 are defined by a particular meeting rules template, namely, the Engineering--Code Review meeting rules template depicted in FIG. 2B. This meeting rules template specifies a maximum number of 10 participants, that the meeting must include a designated decision maker, a maximum of 20 minutes may be spent on each topic (discloses time frame based on determination of time to complete a task), and no meeting minutes are required);
and sending the meeting invitation and the task invitation to the at least one invitee for scheduling a first calendar event for completing the task and a second calendar event for attending the meeting, wherein the first calendar event is before the second calendar event in a calendar of the at least one invitee (Nelson, ¶ 123, For example, electronic meeting application 112 may interact with an electronic meeting manager to perform various functions pertaining to electronic meetings. This may include, for example, scheduling meetings, creating agendas and specifying content to be shared/discussed, inviting participants, etc. (discloses sending a meeting invitation)), (Id., ¶ 195, the electronic meeting application may automatically designate the responsible person determined by meeting intelligence apparatus 102 for the new agenda item and notify the meeting participants via message window 224. An example message is "New agenda item X is missing a responsible person, Alice C. has been automatically designated" (discloses sending a task invitation for completing a task)), (Id., ¶ 413, one or more IWB appliance settings that were used for multiple prior electronic meetings involving IWB appliance 1710 may be used for the new electronic meeting. As another example, recurring date, such as every Friday or the third Wednesday of each month, or participants of the prior electronic meetings may be automatically used for the new electronic meeting … participants that participated in the prior electronic meetings may be presented on display 1740 of IWB appliance 1710, or other calendar/meeting scheduling processes, as suggested participants, along with graphical user interface controls that allow a user to confirm or reject each of the suggested participants (discloses scheduling multiple calendar invites for an invitee)).
While suggested, Nelson does not explicitly disclose … a calendar application… includes one or more selectable time slots…
However, Bezemer discloses … a calendar application… including one or more selectable time slots… (Bezemer, ¶ 88, At step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free (discloses selectable timeslots) The user then reviews the feasible time slots and selects one (step 610)), (Id., ¶ 110, In this case, the meeting scheduler automatically reschedules some scheduled meetings to find a feasible time for the new meeting while ensuring that all requirements of the meetings being rescheduled, including the preferred date/time range, are still met), (Id., ¶ 136, Although the room 1140 is booked from 1:00 pm to 2:00 pm according to the schedule 1152, the real-time photo 1154 shows that the room is currently empty, which implies that the meeting from 1:00 pm to 2:00 pm has ended earlier than scheduled), (Id., ¶ 36, FIG. 6 is a workflow diagram illustrating the process by which a user uses the meeting scheduler application to schedule a meeting), (Id., ¶ 37, FIGS. 7a-7f are screenshots of the user interface generated by the meeting scheduler application for use for scheduling a meeting (Id., Figure 7a, figure depicts a calendar application)).

    PNG
    media_image2.png
    445
    583
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination.
The motivation for doing so would have been to improve the ability to provide “users with a high degree of flexibility in scheduling meetings, while improving the user's ability to more efficiently use resources and facilities” [Bezemer, ¶ 44; Nelson, ¶ 109].

Regarding claim 2, the combination of Nelson and Bezemer discloses the method of claim 1.
Bezemer further discloses further comprising: receiving a selection of one of the one or more selectable time slots (Bezemer, ¶ 88, at step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free. The user then reviews the feasible time slots and selects one (step 610)); and scheduling a calendar event for completing the task during the selected time slot in a calendar of the at least one invitee (Id., ¶ 88, Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting), (Id., ¶ 89, the calendar window 706 is used to display the date and time of scheduled meetings of the user, and for the user to select a date/time range to set up meetings).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Nelson and Bezemer discloses the method of claim 1.
Nelson further discloses automatically scheduling a calendar event for completing the task … in a calendar of the at least one invitee (Nelson, ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.).
Bezemer further discloses … during the selected time slot (Bezemer, ¶ 88, the user then reviews the feasible time slots and selects one (step 610). Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting. The meeting scheduler may also perform other tasks for setting up the meeting, such as for example, sending out notifications to each participant, scheduling a remote conference session on the conference server and sending the name and password of the remote conference session to the user who creates the meeting and all remote users).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Nelson and Bezemer discloses the method of claim 1.
Nelson further discloses wherein the agenda is received as an input into an agenda field of the meeting invitation, attached to the meeting invitation as a document, or inserted as text into the body of the meeting invitation (Nelson, ¶ 393, for example, some electronic meeting/calendar systems allow content items to be specified when a meeting is created and the corresponding meeting invitations may identify or include the content items, e.g., as attachments, (discloses attaching an agenda to a meeting invitation) and/or include a link to content items), (Id., ¶ 389, Content items may include any type of content that may vary depending upon a particular implementation. Examples of content items include, without limitation, an agenda for the meeting, and/or one or more content items for the meeting, such as presentations, slide shows, electronic documents, video clips, etc.).

Regarding claim 8, the combination of Nelson and Bezemer discloses the method of claim 1.
Nelson further discloses wherein the agenda for the meeting comprises a deadline to complete the task (Nelson, ¶  221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.) (discloses deadline to complete a task).

Regarding claim 9, the combination of Nelson and Bezemer discloses the method of claim 1.
Nelson further discloses wherein the task comprises a plurality of sub-blocks of time for performing the task, and wherein the one or more [Bezemer discloses selectable time slots] corresponds to one or more of the sub-blocks of time for performing the task, (Nelson, ¶ 125, Meeting rules may be specified by an organization, e.g., via bylaws, or by entities external to organizations, such as governmental, judicial or law enforcement entities... Another example is a time constraint (minimum or maximum) for discussion of a particular agenda item), (Id., ¶ 237, In the example of FIG. 7B, meeting results screen 710 includes a pie chart 712 that depicts an amount of time spent on each of two agenda items during an electronic meeting. In the present example, pie chart 712, along with the accompanying key, indicates that 25% of the meeting time was spent discussing the first agenda item, "Create schedule by Tuesday" and 75% of the meeting time was spent discussing the second agenda item, "Get feedback from Marketing." Similar approaches may be used for other aspects of an electronic meeting, such as action items, and information may be arranged by subject or topic), (Id., Figure 2E, Figure depicts multiple sub blocks of time for completing the ‘Pluto Project’ task).

    PNG
    media_image3.png
    492
    739
    media_image3.png
    Greyscale

While suggested, Nelson does not explicitly disclose selectable time blocks.
However, Bezemer discloses selectable time blocks (Bezemer, ¶ 88, At step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free (discloses selectable timeslots) The user then reviews the feasible time slots and selects one (step 610)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Nelson and Bezemer discloses the method of claim 1.
Nelson further discloses wherein the task is assigned to a plurality of invitees, wherein the invitee is among the plurality of the invitees, and wherein the plurality of invitees each receive the first calendar event for completing the task (Nelson, ¶ 246, in FIG. 7C, participant analysis report 720 includes aggregate statistics for all participants 724, ranked by participation rate and by action item completion rate. This information may be useful in a wide variety of contexts. For example, aggregate statistics may be useful to meeting organizers when planning meetings, to meeting owners during meetings when, for example, assigning action items, and for performance evaluation purposes (discloses assigning tasks to invitees)), (Id., Figure 7C, Figure depicts assigning action items to invitees, including the invitee 

    PNG
    media_image4.png
    489
    691
    media_image4.png
    Greyscale
), (Id., ¶ 348, a user may log into Google Calendar using the account created for and assigned to IWB appliance 1710, create a new calendar entry, invite participants, and specify content items for the meeting. Second, a user may schedule a meeting by sending a meeting invitation to the account created for and assigned to IWB appliance 1710. For example, a user may create a new calendar entry and include, as one of the invitees, the email address of the account created for and assigned to IWB appliance 1710, and specify content items for the meeting (discloses invitees receiving calendar items)).

Regarding claim 11, Nelson discloses a computer-implemented method of automatically generating a calendar event for a task, comprising: receiving, from a first computing device, a meeting invitation for a meeting, wherein the meeting invitation includes an agenda for the meeting (Nelson, ¶ 117, the meeting data repository stores data pertaining to any number of electronic meetings, and may include data for prior electronic meetings, current electronic meetings, and future electronic meetings. Examples of data for prior, current and future electronic meetings include, without limitation, meeting agendas (discloses agenda), meeting participant information, meeting invitation information (discloses meeting invitation), meeting transcripts, minutes and notes, action items, etc.), (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 114, meeting intelligence apparatus 102 is implemented by one or more computing devices configured with artificial intelligence. The one or more computing devices (discloses computing devices) may be special-purpose computing devices dedicated to providing artificial intelligence to electronic meetings, or generic computing devices executing one or more artificial intelligence services, such as artificial intelligence service 110 (FIG. 1A), which provide artificial intelligence to electronic meetings);
 identifying a task assigned to an invitee based on the meeting invitation (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), (Id., ¶ 9, A determination is made, based upon meeting information and a current time (discloses based on the meeting invitation), whether an electronic meeting involving the IWB appliance is scheduled at or around the current time), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person. Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings); 
electronically linking the task with the at least one invitee based, at least in part, on a tag associated with the agenda (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 110, Nodes 104A-N are associated with a plurality of electronic meeting participants 108A-N, also referred to herein as "participants.");  see also Fig. 4A and ¶0186: “FIG. 4A is a block diagram that depicts an arrangement in which meeting intelligence apparatus 102 includes speech or text recognition logic 400 that processes first meeting content data 302 to determine one or more corresponding agenda topics. In the example depicted in FIG. 4A, first meeting content data 302 includes the speech or text statement “Gross sales are expected to be $10.8 million next quarter.” A participant associated with node 104A may have caused first meeting content data 302 to be generated by speaking, writing, typing, or displaying the statement. Speech or text recognition logic 400 may process first meeting content data 302 by parsing to detect keywords that are mapped to a meeting agenda” (discloses a task in terms of determining agenda topics; electronic linkage in terms of speech recognition logic and participant node association; agenda associated tag in terms of  parsing keywords mapped to a meeting agenda with respect to a participant node);
 scanning a calendar of the invitee to identify one or more time slots that are available for scheduling the task, the one or more time slots being identified based, at least in part, on a determined amount of time for completing the task…, [Bezemer discloses …the determined amount of time being based, at least in part, on identified past work habits of the invitee] (Nelson, ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 177, a visual indication may be provided on participant selection screen 260 to indicate that a particular participant is not available at the scheduled date and time for an electronic meeting. This allows the meeting organizer to consider re-scheduling an electronic meeting for a meeting participant whose participation is considered to be important), (Id., ¶ 137, electronic meeting rules 244 and agenda 246 may be generated with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. In the example depicted in FIG. 2F, electronic meeting rules 244 are defined by a particular meeting rules template, namely, the Engineering--Code Review meeting rules template depicted in FIG. 2B. This meeting rules template specifies a maximum number of 10 participants, that the meeting must include a designated decision maker, a maximum of 20 minutes may be spent on each topic (discloses time frame based on determination of time to complete a task), and no meeting minutes are required);
based on to electronically linking the task with the invitee, generating a task invitation to complete the task, the task invitation… [Bezemer discloses …including the one or more time slots, wherein the one or more selectable time slots end] …before the meeting begins (Id., ¶ 195, the electronic meeting application may automatically designate the responsible person determined by meeting intelligence apparatus 102 for the new agenda item and notify the meeting participants via message window 224. An example message is "New agenda item X is missing a responsible person, Alice C. has been automatically designated" (discloses invitation to complete a task)), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 185, artificial intelligence is used to provide agenda management functionality during electronic meetings. Agenda management functionality may include a wide variety of functionality that may vary depending upon a particular implementation. Example functionality includes, without limitation, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items (discloses automatically generating task invitation), and agenda navigation), (Id., ¶ 192, Meeting intelligence apparatus 102 recognizes, using artificial intelligence such as artificial intelligence service 110, that some information for the new agenda item is missing, such as a responsible person. This may be determined, for example, based upon a set of requirements that specifies information required for agenda items... For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person (further discloses automatically generating task invitation). Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings); 
…prior to the meeting (Nelson, ¶ 229, Referring to FIG. 6C, first meeting content data 302 includes the statement "Action item create schedule by Tuesday"), (Id., ¶ 397, for example, meeting services that are to be used during an electronic meeting may be requested before or during an electronic meeting).
While suggested, Nelson does not explicitly disclose  …the determined amount of time being based, at least in part, on identified past work habits of the invitee…; including the one or more selectable time slots, wherein the one or more selectable time slots end… ; receiving, from a second computing device associated with the invitee, a selection of a time slot; and based on receiving the selection of the time slot from the second computing device, automatically adding a calendar event to the invitee's calendar for performing the task…
However, Bezemer discloses  …the determined amount of time being based, at least in part, on identified past work habits of the invitee (Bezemer, ¶ 120, The meeting scheduler intelligently handles this uncertainty by learning the patterns of meetings using machine learning algorithms. For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots. It will then prompt user A that the feasible time slots are found based on a 30-minute longer duration because the meeting he scheduled in the past often last 30 minutes longer than what he scheduled, and suggests he use the recommended meeting duration. Alternatively, the meeting scheduler may automatically book the meeting with the 30-minute longer duration without asking user A for confirmation (discloses duration determined by identified past work habits));
including the one or more selectable time slots, wherein the one or more selectable time slots end… (Bezemer, ¶ 88, At step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free (discloses selectable timeslots) The user then reviews the feasible time slots and selects one (step 610)), (Id., ¶ 110, In this case, the meeting scheduler automatically reschedules some scheduled meetings to find a feasible time for the new meeting while ensuring that all requirements of the meetings being rescheduled, including the preferred date/time range, are still met), (Id., ¶ 136, Although the room 1140 is booked from 1:00 pm to 2:00 pm according to the schedule 1152, the real-time photo 1154 shows that the room is currently empty, which implies that the meeting from 1:00 pm to 2:00 pm has ended earlier than scheduled (discloses ending before a deadline)); 
receiving, from a second computing device associated with the invitee, a selection of a time slot (Id., ¶ 88, at step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free. The user then reviews the feasible time slots and selects one (step 610)), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices));
and based on receiving the selection of the time slot from the second computing device, automatically adding a calendar event to the invitee's calendar for performing the task… (Id., ¶ 88, Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting), (Id., ¶ 89, the calendar window 706 is used to display the date and time of scheduled meetings of the user, and for the user to select a date/time range to set up meetings), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Nelson and Bezemer discloses the method of claim 11.
Nelson further discloses further comprising scanning the agenda for the task assigned to the invitee (Nelson, ¶ 379, availability of sensor data to IWB appliances as previously described herein allows IWB appliances to provide other services including attendance tracking, presentation of content, meeting services, and agenda extraction), (Id., ¶ 287, when the text or audio data corresponds to an electronic meeting, translation/transcription manager 1140 may determine the value for various factors by examining data for the electronic meeting, such as an agenda, meeting notes/minutes, participant information, etc.), (Id., ¶ 190, the user may specify, for example, by speaking, writing, etc., attributes of a new agenda item, such as name, date, responsible person, etc.).

Regarding claim 14, the combination of Nelson and Bezemer discloses the method of claim 11.
Nelson further discloses wherein electronically linking the invitee with the task comprises automatically assigning the task to the invitee (Nelson, ¶ 194, the responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, "Alice C." is the responsible person for the other agenda item that is most similar to the new agenda item), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)).

Regarding claim 16, this claim recites limitations similar to claim 9, and is rejected for the same reasons as stated above.

Regarding claim 17, Nelson discloses a computer-implemented method of automatically generating a calendar event for a task, comprising: receiving, from a first computing device, a meeting invitation for a meeting, wherein the meeting invitation includes an agenda for the meeting (Nelson, ¶ 117, the meeting data repository stores data pertaining to any number of electronic meetings, and may include data for prior electronic meetings, current electronic meetings, and future electronic meetings. Examples of data for prior, current and future electronic meetings include, without limitation, meeting agendas (discloses agenda), meeting participant information, meeting invitation information (discloses meeting invitation), meeting transcripts, minutes and notes, action items, etc.), (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 114, meeting intelligence apparatus 102 is implemented by one or more computing devices configured with artificial intelligence. The one or more computing devices (discloses computing devices) may be special-purpose computing devices dedicated to providing artificial intelligence to electronic meetings, or generic computing devices executing one or more artificial intelligence services, such as artificial intelligence service 110 (FIG. 1A), which provide artificial intelligence to electronic meetings);
identifying a task assigned to an invitee based on the meeting invitation (Id., ¶ 221, As shall be described in greater detail in FIG. 6C, a notable example of such meeting content metadata is a label that identifies a key meeting point, such as an action item, a task, a deadline, etc.), (Id., ¶ 9, A determination is made, based upon meeting information and a current time (discloses based on the meeting invitation), whether an electronic meeting involving the IWB appliance is scheduled at or around the current time), (Id., ¶ 192, For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person. Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings);
 electronically linking the task with the at least one invitee based, at least in part, on a tag associated with the agenda (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 110, Nodes 104A-N are associated with a plurality of electronic meeting participants 108A-N, also referred to herein as "participants."); see also Fig. 4A and ¶0186: “FIG. 4A is a block diagram that depicts an arrangement in which meeting intelligence apparatus 102 includes speech or text recognition logic 400 that processes first meeting content data 302 to determine one or more corresponding agenda topics. In the example depicted in FIG. 4A, first meeting content data 302 includes the speech or text statement “Gross sales are expected to be $10.8 million next quarter.” A participant associated with node 104A may have caused first meeting content data 302 to be generated by speaking, writing, typing, or displaying the statement. Speech or text recognition logic 400 may process first meeting content data 302 by parsing to detect keywords that are mapped to a meeting agenda” (discloses a task in terms of determining agenda topics; electronic linkage in terms of speech recognition logic and participant node association; agenda associated tag in terms of  parsing keywords mapped to a meeting agenda with respect to a participant node); 
scanning a calendar of the invitee to identify one or more time slots that are available for scheduling the task, the one or more time slots being identified based, at least in part, on a determined amount of time for completing the task (Id., ¶ 143, According to one embodiment, the availability of a suggested participant may be determined, e.g., via a participant's calendar, and indicated via participant selection screen 260), (Id., ¶ 177, a visual indication may be provided on participant selection screen 260 to indicate that a particular participant is not available at the scheduled date and time for an electronic meeting. This allows the meeting organizer to consider re-scheduling an electronic meeting for a meeting participant whose participation is considered to be important), (Id., ¶ 137, electronic meeting rules 244 and agenda 246 may be generated with the assistance of artificial intelligence provided by meeting intelligence apparatus 102. In the example depicted in FIG. 2F, electronic meeting rules 244 are defined by a particular meeting rules template, namely, the Engineering--Code Review meeting rules template depicted in FIG. 2B. This meeting rules template specifies a maximum number of 10 participants, that the meeting must include a designated decision maker, a maximum of 20 minutes may be spent on each topic (discloses time frame based on determination of time to complete a task), and no meeting minutes are required); 
in response to electronically linking the task with the invitee, generating a task invitation to complete the task, the task invitation… [Bezemer discloses …including a time slots of the one or more time slots, wherein the time slot ends] …before the meeting begins; …prior to the meeting (Id., ¶ 195, the electronic meeting application may automatically designate the responsible person determined by meeting intelligence apparatus 102 for the new agenda item and notify the meeting participants via message window 224. An example message is "New agenda item X is missing a responsible person, Alice C. has been automatically designated" (discloses invitation to complete a task)), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)), (Id., ¶ 185, artificial intelligence is used to provide agenda management functionality during electronic meetings. Agenda management functionality may include a wide variety of functionality that may vary depending upon a particular implementation. Example functionality includes, without limitation, enforcing time constraints for agenda items, changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items (discloses automatically generating task invitation), and agenda navigation), (Id., ¶ 192, Meeting intelligence apparatus 102 recognizes, using artificial intelligence such as artificial intelligence service 110, that some information for the new agenda item is missing, such as a responsible person. This may be determined, for example, based upon a set of requirements that specifies information required for agenda items... For example, a requirement may exist that all new agenda items, or agenda items of this type, have an assigned responsible person (further discloses automatically generating task invitation). Alternatively, this may be determined based upon information specified for agenda items for the same electronic meeting or other electronic meetings), (Id., ¶ 229, Referring to FIG. 6C, first meeting content data 302 includes the statement "Action item create schedule by Tuesday"), (Id., ¶ 397, for example, meeting services that are to be used during an electronic meeting may be requested before or during an electronic meeting (discloses prior to the meeting)).
Nelson does not explicitly disclose … including a time slots of the one or more time slots, wherein the time slot ends …; receiving, from a second computing device associated with the invitee, a selection of a time slot; and automatically adding a calendar event to the calendar of the invitee during the time slot to complete the task...
However, Bezemer discloses including a time slots of the one or more time slots, wherein the time slot ends … (Bezemer, ¶ 88, At step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free (discloses timeslots) The user then reviews the feasible time slots and selects one (step 610)), (Id., ¶ 110, In this case, the meeting scheduler automatically reschedules some scheduled meetings to find a feasible time for the new meeting while ensuring that all requirements of the meetings being rescheduled, including the preferred date/time range, are still met), (Id., ¶ 136, Although the room 1140 is booked from 1:00 pm to 2:00 pm according to the schedule 1152, the real-time photo 1154 shows that the room is currently empty, which implies that the meeting from 1:00 pm to 2:00 pm has ended earlier than scheduled (discloses ending before a deadline));
receiving, from a second computing device associated with the invitee, a selection of a time slot (¶ 88, At step 608, the meeting scheduler find all feasible time slots from the range the user chooses at which all participants and required meeting resources are free. The user then reviews the feasible time slots and selects one (step 610) (discloses selecting timeslots)), (Id., ¶ 140, The method described above for scheduling a meeting in an organization environment may be embodied in a software application comprising computer executable instructions executed by computer servers, personal computers, PDA's and/or other suitable information computing devices (discloses computing devices));
 and automatically adding a calendar event to the calendar of the invitee during the time slot to complete the task… (Id., ¶ 88, Based on the user's selection, the meeting scheduler arranges participants' schedules and reserves meeting resources (step 612) to set up the meeting), (Id., ¶ 89, the calendar window 706 is used to display the date and time of scheduled meetings of the user, and for the user to select a date/time range to set up meetings).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson to include the selectable time slots element of Bezemer in the analogous art of resource coordination for the same reasons as stated for claim 1.

Regarding claim 19, the combination of Nelson and Bezemer discloses the method of claim 17.
Nelson further discloses wherein electronically linking the invitee with the task automatically assigns the task to the invitee (Nelson, ¶ 194, the responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, "Alice C." is the responsible person for the other agenda item that is most similar to the new agenda item), (Id., ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses electronically linking a task with an invitee based on a node/tag)).


Claims 7, 15 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Bezemer, and further in view of Dorsey (Twitter ‘@mention’ on December 4th, 2013) [hereinafter Dorsey].

Regarding claim 7, the combination of Nelson and Bezemer discloses the method of claim 1.
Nelson further discloses …the at least one of the one or more invitees (Nelson, ¶ 91, The Board of Directors meeting rules template specifies rules that must be satisfied before, during, and after Board of Directors meetings. These rules specify that a Board of Directors meeting may have a maximum number of 10 meeting participants, a minimum number of four board members are required (discloses at least one invitee).
The combination of Nelson and Bezemer does not explicitly disclose wherein the tag includes a prefix character followed by an identifier for ….
However, Dorsey discloses wherein the tag includes a prefix character followed by an identifier for …. (Dorsey,
    PNG
    media_image5.png
    651
    1103
    media_image5.png
    Greyscale
(Figure discloses an “@” prefix character followed by an identifier of “ChefMikeAnthony”)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the prefix element of Dorsey in the analogous art of tagging communications. 
The motivation for doing so would have been to improve the visibility of a task or mention, as demonstrated by Dorsey. Nelson describes that “a user may schedule a meeting by sending a meeting invitation to the account created for and assigned to IWB appliance 1710. For example, a user may create a new calendar entry and include, as one of the invitees, the email address of the account created for and assigned to IWB appliance 1710, and specify content items for the meeting” (Nelson, ¶ 348) and further states that “the electronic meeting system sends an invitation to User B, User C, and IWB appliance 1710, for example, via email” (Nelson, ¶ 394). As such, Dorsey improves upon the email communication described in Nelson by using the prefix-character tagging technique to communicate to an individual. 

Regarding claims 15 and 20, these claims recite limitations similar to claim 7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 21, the combination of Nelson and Bezemer discloses the method of claim 20.
The combination of Nelson and Bezemer does not explicitly disclose wherein the prefix character is a symbol.
However, Dorsey discloses wherein the prefix character is a symbol (Dorsey,
    PNG
    media_image5.png
    651
    1103
    media_image5.png
    Greyscale
(Figure discloses an “@” symbol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the prefix element of Dorsey in the analogous art of tagging communications for the same reasons as stated for claim 7.

Regarding claim 22, the combination of Nelson and Bezemer discloses the method of claim 17.
Nelson further discloses wherein the tag… [Dorsey discloses …includes at least a portion of a name] …of the invitee (Nelson, ¶ 115, Meeting intelligence apparatus 102 may access meeting content data as if it were a node associated with a participant in an electronic meeting. Thus, meeting intelligence apparatus 102 may access any meeting content data that is transmitted from any of the one or more nodes 104A-N involved in an electronic meeting… meeting intelligence apparatus 102, either alone or in combination with one or more electronic meeting applications, performs any of a number of automated tasks, including performing one or more actions with respect to an electronic meeting, such as creating an electronic meeting… creating actions items, etc., (discloses a node/tag)).
The combination of Nelson and Bezemer does not explicitly disclose …includes at least a portion of a name of the invitee.
However, Dorsey discloses …includes at least a portion of a name… (Dorsey,
    PNG
    media_image5.png
    651
    1103
    media_image5.png
    Greyscale
(Figure discloses a name: “ChefMikeAnthony”).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting, task and invitee elements of Nelson and the selectable time slots element of Bezemer to include the prefix element of Dorsey in the analogous art of tagging communications for the same reasons as stated for claim 7.

Regarding claims 23 and 24, these claims recite limitations similar to claim 21, and are rejected for the same reasons as stated above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Balwani et al, U.S. Publication No. 2016/0253464 discloses appointment scheduling and check in.
Motoyama, U.S. Publication No. 2013/0060593 discloses a meeting planner.
Nelson et al., U.S. Publication No. 2018/0101824 discloses real-time (intra-meeting) processing using artificial intelligence. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624